Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces third quarter results << - Bakugan, Pay TV and Women's advertising sales contribute to strong quarter for Television - The Company invests in future growth with the acquisition of SexTV and Drive-In Classics - Broadcast license and goodwill impairment charge recorded in Radio >> TORONTO, July 15 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its third quarter financial results today. "We continue to position our Company for growth in an improving economy," said John Cassaday, President and CEO, Corus Entertainment. "The acquisition of two digital networks, our ratings strength in Television and Radio, our successful launch of HBO Canada and its influence on Pay TV growth and the global expansion of Bakugan are all indicators of the underlying strength of
